346 U.S. 327 (1953)
FEDERAL TRADE COMMISSION
v.
CARTER PRODUCTS, INC.
No. 114.
Supreme Court of United States.
Decided October 12, 1953.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Acting Solicitor General Stern and William T. Kelley for petitioner.
William L. Hanaway for respondent.
PER CURIAM.
Certiorari is granted and the judgment of the Court of Appeals is vacated. The cause is remanded to the Court of Appeals with directions to reinstate its prior judgment and order after amending it so that it specifically authorizes the Federal Trade Commission to open this proceeding for further evidence and a new order consistent with the Court of Appeals opinion herein. Cf. Reilly v. Pinkus, 338 U.S. 269, 277; Labor Board v. Donnelly Garment Co., 330 U.S. 219, 224-228.
MR. JUSTICE DOUGLAS dissents.
THE CHIEF JUSTICE took no part in the consideration or decision of this case.